DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the virtual space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the virtual space" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art
No prior art has been applied to claims 1-14.
Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.  Additionally, if the antecedent basis issue of claims 10 and 11 are corrected, claims 10-11 would also be allowed.
The prior art of record, alone or combined, neither teaches nor renders obvious a medium, apparatus, system, and medium comprising: in the first mode, a first reference coordinate point is set as the reference coordinate point based on the coordinate point of the detected coordinate input, in the second mode, a first region reference coordinate point is set as the reference coordinate point in the first region based on the coordinate input performed in the first region, and a second region reference coordinate point is set as the reference coordinate point in the second region based on the coordinate input performed in the second region, in the first mode, a direction of the first control to be performed on the game is determined based on a component in a first axial direction of a difference between the first reference coordinate point and a coordinate point of the coordinate input performed after the setting of the first reference coordinate point, in the first mode, a direction of the second control to be performed on the game is determined based on a component in a second axial direction of the difference between the first reference coordinate point and the coordinate point of the coordinate input performed after the setting of the first reference coordinate point, the second axial direction being different from the first axial direction, in the second mode, the direction of the first control is determined based on a component in a third axial direction of a difference between the first region reference coordinate point and a coordinate point of the coordinate input performed in the first region after the setting of the first region reference coordinate point, and in the second mode, the direction of the second control is determined based on a component in a fourth axial direction of a difference between the second region reference coordinate point and a coordinate point of the coordinate input performed in the second region after the setting of the second region reference coordinate point, the fourth axial direction being different from the third axial direction. (See at least claims 1 and 12-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715